Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 1 of 11




               EXHIBIT                      D
 Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 2 of 11
     Case 3:13-cr-00019-JCH            Document 273 Filed 07/25/14                       Page   1   of 178
                                                                                                             1




 1                                     UNITED      STATES DISTRICT                    COURT

 2                                      DISTRICT       OF CONNECTICUT

 3
        United        States      of   America         )July        23,         2014
 4                                 Government          )10:00            a.m.
        v.                                             )



 5      Jesse     C.     Litvak                        )3:13cr19(JCH)
                                   Defendant.          )



 6                                                     )




 7
                                                           141    Church             Street
 8                                                         New     Haven,             Connecticut

 9                                 SENTENCING HEARING

10
        BEFOR             E:
11                                     THE       HONORABLE        JANET         C.     HALL, U.S.D.J.

12

13      A PPE          A R A NCE             S:

14      For     The    Government            :       Jonathan            N.     Francis
                                                     Christopher   Mattei
15                                                   U.S. Attorney's      Office-NH
                                                     157    Church            St.,     23rd     floor
16                                                   New    Haven,            CT     06510

17
        For     the    Defendant             :


18                                                   Patrick     Smith
                                                     John Michael       Hillebrecht
19                                                   DLA Piper US LLP-NY
                                                     1251 Avenue       of the Americas,
20                                                   27th    Floor
                                                     New York,     NY 10020-1104
21
                                                     Ross        Garber
22                                                   Shipman         &     Goodwin
                                                     One   Constitution                   Plaza
23                                                   Hartford,     CT                 06103-1919

24

25
 Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 3 of 11
     Case 3:13-cr-00019-JCH                       Document 273 Filed 07/25/14                                                 Page 60 of 178
                                                                                                                                                                                 60


 1      give           him    the        third            even          if      I      was             inclined                to     because                no


 2      motion            has      been       made.                   But       the          two             points            under         3E1.1A,                 the

 3      guidelines                 provide                that,              quote,               if         the         defendant               clearly

 4      demonstrates                     acceptance                     of      responsibility                                 for     his            offense,

 5      end          quote,        his       offense                  level            is         to         be     decreased                by           two

 6       levels.              Generally,                   a     defendant                        who            puts         the     government                     to

 7       its         burden         of     proof           at         trial            is         not            entitled             to     a        reduction

 8      of       his      offense            level              for          acceptance.

 9                            The        Application                         Note       2, which                         is    quoted in                   U.S.          vs.


10      Castano,              which          is       a    Second               Circuit                      case         from        back            in        1993,

11       reads,           quote,           this           adjustment                    is             not         intended            to         apply             to       a


12      defendant                 who puts                the         government                           to      its        burden         of           proof          at

13       trial          by denying                the           essential                     factual                    elements            of           guilt          is

14       convicted                and      only           then          if      it's              guilt              and       expresses                   remorse.


15      There           is    a     rare         exception                    under               Application                        Note         2       where          a


16      defendant                 may      clearly               demonstrate                               an      acceptance                for           his

17       criminal             conduct             even           though he exercises                                           his      constitutional

18       right          to    a     trial,            end        quote.                     If,            for       example,               he admits                    the

19       relevant             conduct             but           changes the                            applicability                        of        a    statute

20       to      his      conduct,               or       admits              the       conduct                      and       that         the           statute

21      prohibited                  the      conduct                  but       makes                  a     constitutional                           challenge

22       to      a     statute.

23                            I     don't         believe                    that       Mr.                Litvak             has     done            either              of

24       those          things.              Nor          do      I     believe                   that             he's        demonstrated

25       clearly             an     acceptance                   of          responsibility.                                   Again,            he does                 not
 Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 4 of 11
     Case 3:13-cr-00019-JCH                          Document 273 Filed 07/25/14                                            Page 61 of 178
                                                                                                                                                                               61


 1      have       to    do that.                         But      we're           talking                  about             whether             I    should

 2       reduce         his         guideline                     range           by     two             levels             because             he has.               And

 3       it   is     the        court's                   conclusion                    that             he has             not.          He did              not

 4       admit       the        elements                   of      his        conduct.                      He       didn't           admit,              for

 5       example,             that         the            materiality.                             He     didn't              admit            intent.               And

 6       so   he     absolutely                       is        entitled                to         his      trial.                 He's         entitled              to

 7       challenge              what        the             court           has         done             and        what       the        jury         has          done

 8       on   appeal,               but     the             judgment               I     need             to        make       right            now       is        has

 9       he   accepted               responsibility                               for         this          offense,                 and        the       court

10       could       not        make        that                finding,                let         alone            clearly              make           that

11       finding.               So        the         court            determines                        that        a      two-level                 reduction

12       in   the       guidelines                        for       acceptance                      is      not          applicable.

13                            So     the         adjusted                   offense                 level              is     31.         The         total

14       offense           level           is         31.           The       defendant                     has          no    criminal                  history

15       so   he's         clearly               in         Category               I.              The         guidelines                 --
                                                                                                                                                  under             the

16       current           guidelines                       for        that        offense                     level          and      criminal

17       history           is       108         to         135 months.

18                            Other             than            your        objections                         to      loss         and        acceptance,

19       Attorney             Smith,                 is     the        guideline                     calculation                     otherwise

20       acceptable?                      Not         much          left          to         it,         but        there's            no       other

21       objection              I    have             overlooked?

22                            MR.         SMITH:                  No, your                   Honor.

23                            THE         COURT:                  And       for         the         government?

24                            MR.         FRANCIS:                     No     objection,                        your          Honor.

25                            THE         COURT:                  So       that         brings                 us      really,            though,               to        --
 Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 5 of 11
 Case 3:13-cr-00019-JCH                                    Document 273 Filed 07/25/14                                             Page 137 of 178
                                                                                                                                                                                         137


 1   within              that          box,                    number            I    ascribe                  to          them         is     not          particularly

 2   helpful,               at             least                to       this           judge.

 3                          I     will                     start,             Mr.         Litvak,                    with         my view                  of     the         nature

 4   and      circumstances                                     of       what           you       did.                I     think,             unlike                 you,          I     do

 5   not      view          you                as          a    victim.                   I      don't               view         you         as      singled                 out.

 6   I     don't          view                 you             as       somebody who happened                                           to     do          something

 7   that      everybody                              is        doing and nobody thought                                                     was      illegal                 and,

 8   bam,      all          of             the             sudden             you         got            caught.                  You         lied.               Now         maybe

 9   that's              what          people                       do every                  day         on         Wall         Street.                   It        still

10   doesn't              make                 it          legal.                Lots            of       us         lie         every             day in             our


11   lives.               Fortunately,                                   most           of       the       time             it      doesn't                 have            much

12   consequence.                                   It's            a    white            lie.             But             when         it         has      a


13   consequence,                              when              it's         material,                    which                 this         jury          found,                it's

14   a     crime.                If            you             don't          think              that           --
                                                                                                                           obviously,                      you        don't

15   think          it      in             the             sense           that           you            wish          to        take         an      appeal and

16   challenge                  the                 convictions,                          but,            in         my     mind,             that's              a     no


17   brainier.                        If            anybody                on        Wall            Street                thinks             it's          okay            to      lie,

18   I     hope that,                          to          the          extent            any            message                 gets         out          from         this

19   sentencing,                           I        hope that                    message                  gets             out.

20                          I         agree                    with        the          government,                         we      want             our         markets                 to

21   be     open          and              transparent.                                 And          I    agree             completely                      with            you,

22   that      you          didn't                         have          to      tell            this           buyer anything.                                   For

23   example,               you                didn't                   have         to       tell         them             what             the      price             was.


24   When you               chose                     to         tell         him         and            you         chose          to        lie          about            it,

25   that      was          a         crime.
 Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 6 of 11
 Case 3:13-cr-00019-JCH                              Document 273 Filed 07/25/14                                                     Page 138 of 178
                                                                                                                                                                                           138


 1                             You         also           did             it            many        times.                    You         did         it          such            that

 2   there         were              many            victims                        in       the        case.                 We         have        no           disagreement

 3   you      have             done            it        at        least                 55 times                      over          a    three-year                          period.

 4   And      certainly                        the        loss                 is        at        least               in     the         mid            4    million

 5   range.               It         may be               that                 it         is     not         a         significant                           percentage                    of

 6   the      overall                     picture                  of          Jefferies                     profits                     or        even           the         profits

 7   you      brought                     to        Jefferies                           in     this          period.                      But            it's,               as


 8   somebody                  once            said,               it's                 real        money.                    It         mattered                   to        you        to

 9   make      the             lie         because                   you                wanted              to         benefit                 from           it.             You

10   didn't            put           it        all        in         your                pocket,                  but         it         mattered                   to        you.             I

11   think         it's              fair            to        say             it        would              have            mattered,                        and        it        did

12   matter            to        the           people                you                were        dealing                   with.

13                             Again,                we        don't                    have        a       precise                  formula                  for            what        your

14   bonus         was           in        relationship                                   to       what           you         did.                 But        I     certainly

15   think         it's              fair            to        say             that,               you       know, certainly                                      somewhere                    in

16   the      range              of        700,000                   to             a    million                  is        what              you        benefited.

17   It's      possible                        that            the             last            dollar                  you         brought                   in     the           door,

18   which         I      would                view            as         the             last          dollar,                    were            more           valuable                    in

19   the      bonus              calculus.                           I         don't               know.                Could                 be    that            they            were


20   less      valuable.                             We        don't                     know       whether                   it's             5    percent,                      12

21   percent              or         20 percent.                                    But        there's                  no         question                   that            you        went

22   to     work          every                day            to     make                 sales.                  You         went             to        work            every           say

23   to     earn          a      commission                          or             a     profit                 for        your              company               because                   at

24   the      end         of         the            year,            you                thought              you            were              going           to        make            money

25   from      that.                      In        my    view,                     that's              a        significant                        part            of        the
 Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 7 of 11
 Case 3:13-cr-00019-JCH                         Document 273                    Filed 07/25/14                 Page 139 of 178
                                                                                                                                                                           139


 1   circumstance                    of        the      crime             you         committed.

 2                       Your             counsel                has      made much                of        the         climate                     on     Wall

 3   Street,            the         climate             at         Jefferies.                  I     did           see      evidence                        that

 4   what        you      did,            at     least             in     that         one     instance                   that             I

 5   specifically                    recall,                 was        applauded.                   I      would          view                 it        as          an


 6   applaud by your                           supervisor.                       It        sounds            like         the             government

 7   has        recognized                 there             were         others             who     engaged in                           conduct                     like

 8   this        beside             you,        but          I     also        heard          the           government                     --
                                                                                                                                                      and             I

 9   didn't            hear         any        evidence                 certainly              presented                    or            proposed                        or


10   proffered                by your                lawyer             that          you     were,           shall            we          say,             the

11   star        of     this         conduct.                      That        while          others            may have                        done             it        and

12   there        may have                 been         people               telling           you,           yeah, this                             is     a         good

13   thing        to      do,        you         seem            to     have          really         run           with          it        in         a     way

14   that        others             did        not      at         the       company.

15                        I    guess            part             of     the      circumstance                        of     this                crime                 that

16   I    can't         ignore             is        the         context              in     which           this         market                     was


17   operating.                     This        was          a    market              that     was           dead         in          the            water.

18   These        bonds             were         going             to     be nonmarketable,                               right,                     but         for

19   the        government's                     infusion                 of     money         over           great              debate                    and

20   disagreement                    of        whether                that       money         should                have             gone            to         this

21   purpose.                 All         the        sudden              there's             buyers            out        there                 for         this

22   market            that         you        could             then        benefit           from           by being                      the           broker.

23                        And        I     don't             disagree                 with     counsel                   that,              you            know,

24   the        United          States               isn't            the      victim          here.                 The way                    it         is,            say,

25   in     a    tax      case,            but        you          were        mindful,                 I    think.                   I     think                there
 Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 8 of 11
 Case 3:13-cr-00019-JCH                                Document 273 Filed 07/25/14                                                 Page 140 of 178
                                                                                                                                                                               140


 1   was      a        chat            to        this           effect,              or        certainly                           the     man       at      Canter

 2   called             it        out            to      you            when       you          --
                                                                                                           after               you        had      disclosed               what

 3   had      happened,                          that            this         was            really                government                     money.            This

 4   was      a    market                    that            existed               because                     of     taxpayer                    money.            And        you

 5   were,             in     effect,                    taking               advantage                        of     it           through              fraud.

 6                            Obviously,                            everybody                   on         this              side         of      the      bar      sat

 7   through                 the        whole                  trial          and            many          of       the            people behind                    the        bar

 8   did      as        well,                I        know.              I    should                 state               for        the         record           that         the

 9   nature             of         the            fraud             here          was         there                were            occasions               when         you

10   told         the         buyer that                            they could                       get           the         bond         they wanted                   and

11   that         the         seller                   would             sell           it      at         X       when, in                 fact,          the      price

12   the      seller                   had         told             you       they would                           take            was      less          than      X.

13   There             were            situations                        where               you      told               a     seller             that       a    buyer

14   would             pay         X    when,                  in       fact,           the          buyer would                          pay      X      plus,         but

15   you      induced                       the        seller                to     sell             based               upon            that       lower         price

16   represented.                                And           there          were            times,                as         I    recall,               where         you

17   said         to         the        buyer that                           there            was          a       third-party                      seller          with

18   whom you                 were                vigorously                      negotiating                            and        had         finally           worked

19   out      a        price                when,              in       fact,           it      was            a    bond            that          was      in     the

20   inventory                     of        Jefferies,                       there              was           no        other            seller.                I'm      not

21   sure         if         that            covers                 every           one          of        them              but         that's           the

22   principle                     ones               that          I    remember                    from           trial.

23                            I        guess              the           bottom               line          is       the            nature           and

24   circumstances                                of      your           crime               was       a        crime              of     fraud,           lies,

25   repeated                 lies.                     It's            my view               that             you           were         motivated               to      make
 Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 9 of 11
 Case 3:13-cr-00019-JCH                              Document 273 Filed 07/25/14                                        Page 141 of 178
                                                                                                                                                                                    141


 1   money.                 That's              what            you      said           to        the      man,            is         it        Canter                  from

 2   AllianceBernstein?                                         Whoever            that            list          was           sent              to,         who called

 3   you      up.               I     mean,              your         answer            was        something                     to         the            effect              of

 4   you      were              sorry,              but         there           was      a        lot      of         pressure                    on         you         to

 5   make money.                           I    understand                      that's             a      pressure                    from             the         company.

 6   They      want                  you       to        make         more       profits                  for         them,                but         at        the         end

 7   of      the        year,              those               more      profits                  also          translate                        into            your

 8   pocket,                which              obviously                 over           those             three            years,                 you            did         very

 9   well.

10                              However,                   I    also           recognize                  that         your                gain,             the         gain

11   that          you          did        put           in     your           pocket,             even          if        I     account                     for         a


12   nonmonetary                        gain             on     the       level              of    you          benefited                        in         stature                 or


13   standing                   at      your             company               because              you         had        more             profits

14   certainly                       doesn't               approach the                       actual             loss            that             I         found             and

15   that          I    believe                 the            victims            here            suffered.                      As         I     have             already

16   gone          through                 about               how much               did         you      gain from                        this,                it's          a


17   percentage                       obviously.                        It's          probably,                  as        I     say,              somewhere

18   between                5        and       10        percent.                 I'm         sorry.                  Maybe,                as         I     say,            my

19   sense             of       it      is          somewhere                  between              700         and        a     million                     dollars.

20                              I     think              I'm      going to                   stop         in     --
                                                                                                                           I'm             going             to         take             a


21   slight             digression                         on     the          nature             and      circumstances                                    to     speak                 a


22   few      moments                   about              the        loss        table             and         why        I     think                 the

23   guidelines                       here           are        very           unhelpful.                       They            are         unhelpful                         for

24   some          of       reasons                  I     sort        of       hinted              at      in        my        questions.                              They

25   are      unhelpful                        because                they effectively                                overwhelm                        the
Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 10 of 11
 Case 3:13-cr-00019-JCH                              Document 273 Filed 07/25/14                                                  Page 142 of 178
                                                                                                                                                                                            142


 1   guideline                        analysis.                 I        mean,          I        think                 although                       the      guidelines

 2   don't         consider                        all      factors                  that             I       should                  consider                 now            under

 3   3553(a),                   they certainly                            were          designed                         to           consider                 more            than

 4   one      factor.                        The         aspects               of     was             somebody                        a    leader,                  was


 5   somebody                   a      minor             player?                Did         somebody abuse                                        a    trust              like              a


 6   lawyer,                or         did         somebody               --
                                                                                     was         it           a    vulnerable                          victim?                        Those

 7   kind         of        things,                  the       guidelines                        tried                 to     put            a        value          on        each

 8   of      those              characteristics                                so      that               ultimate                        total             offense                   level

 9   was      supposed                       to      reflect              sort             of         a       panoramic                      view            of      the

10   offense                committed.

11                              What          I      think          happens here                                  with        the            loss            tables                   at

12   the      levels                   they          are       now        at,          is        that              the        loss                aspect             of        the

13   crime,            in             effect,              overwhelms                      all            the          other               aspects.                       As          I

14   say,         in        this             instance               I     think              60 percent                               of     the            total             offense

15   is      attributable                            to      just         sheer              dollars                     without                      any      regard                     for

16   any      other                   characteristic                           of      the            offense.                            Therefore,                      I    don't

17   find         the            guidelines                    helpful                 to        me           at       all.

18                               There's                 Murphy's                   law,         whatever                         I       want          is     not            in

19   front         me.                 Everything                    I    don't              need                 at        the           moment             is      in          front

20   of     me.             I         had     notes            about                loss.                 I       mentioned                       Justice                 Briar's

21   comments                    about             the       loss         table              as           originally                         adopted,                     which

22   was      at        a       much              lower        level                than         the              current                   ones.              Which                  were


23   designed                    --
                                         I        guess        in        that          sense,                     those               could            be         said           to         be

24   maybe empirical.                                      They          were          designed                        to         reflect                   the      fact                  that

25   the      actual                   data          of      sentencing                      reflected                        that                the        chart               --
Case 3:19-cr-00199-SRU Document 57-4 Filed 02/08/21 Page 11 of 11
 Case 3:13-cr-00019-JCH                              Document 273 Filed 07/25/14                                     Page 143 of 178
                                                                                                                                                                        143


 1   that         it          should           be       zero      points                   for         loss,         for          any      amount             of

 2   loss         because                 everybody               got           a     probationary                         sentence.

 3                             And        Justice              Briar            wrote             to        mitigate                the        inequities

 4   of     these              discrepancies,                        the            commission                     decided                to    require

 5   short             but         certain              terms        of         confinement                        for        many         white-collar

 6   offenders                     who        traditionally                         have          received                 only probation.

 7   And      I        would            also         agree        with              Mr.          Bowman,             an       oft         commentator                    on


 8   the      guidelines                       and       sentencing                        in     which            he      says,           an


 9   archeological                            foray        as     into              how the                 particular                    numbers             of        the

10   loss         table             were           chosen         is           likely             to        be of          little              practical

11   use      for             judges           or       lawyers.

12                             And        I    don't           lightly                --
                                                                                                 I'm        not,         in       effect,            saying

13   I'm      ignoring                    the         guidelines.                          But         I    think          to       the        extent          that

14   they have                     been        driven           to         where            they            are      by       a     loss        table          which

15   is     not         based             on       empirical                   data         and            which         overwhelms                  the       rest

16   of     the          guideline                    considerations                             such        that          it's           almost            without

17   regard              to        the        rest       of     the            characteristics                             in       this        case,              in    my

18   opinion,                  I    need           to    really                scrub             through             the          nature          and

19   circumstances                            and       decide             what            that            informs            my     judgment                 to        be

20   as     opposed                 to        be      taking           a       guideline                    number            that's            derived                 in

21   principle                     part        by the           sheer               dollar                 amount,            which,            as      I     said,

22   while             it's         a     loss,          one      aspect                   of     it        that         isn't            reflected                 in

23   the      loss             table            is      that      it's              not          money            that        he put            in      his

24   pocket.                   In        other          words,             a    defendant                    who put                between             two         and

25   a     half         million                 and      seven             million                in        his      pocket               would         get         the
